DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5, line 1 recited as 1-4, “4” is not crossed properly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  in view of Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235).
A surface treatment method for a polymer film, comprising: providing information about at least the polymer film to a surface treatment device (col 3, lines 52-65,claim 1); adjusting at the surface treatment device based on the information residence/processing time of the polymer film in the surface treatment device (col 3, line 64); and applying the discharge of charged particles to a surface of the polymer film during the residence time of the polymer film in the surface treatment device to obtain a surface treated polymer film ((col 3, line 63-67),applying bias voltage to power on the device resulting in discharge of charge particles which is applied to the film as long it’s in the device ).
However, Gogolides didn’t disclose providing information related to polymer film to a material density or a surface atom density. In the same field of endeavor pertaining to the art  of treating polymer film by plasma treatment, Ryu disclosed  surface density of the polymer film can be measured ([0155]) as also evidenced by Park that surface density of polymers are measured at room temperature ([0111]).
It would be ovbiuous for one ordinary skilled in the art to combine Gogolides teachings with that of Ryu’s teachings of information related to surface density for the purpose of proper treatment of the polymer film in the device.
Regarding Claim(s)  5-6, Ryu disclosed  surface density of the polymer film can be measured ([0155]) as also evidenced by Park that surface density of polymers are measured at room temperature ([0111]).
Regarding the algorithm to measure the density of the polymer film is known to ordinary skilled in the art and would not require any novel techniques and experimentations.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claim 8, Gogolides discloses a polymer film comprises polymethylmethyl acrylate (PMMA), polysiloxane (PDMS) (abstract, col 3, line 52-54).
Regarding Claim 9, Gogolides discloses the polyolefin comprises polypropylene, the polyester comprises at least polyethylene terephthalate (col 2, line 66-67).
Regarding Claim 10, Ryu discloses that polymer film/chain could be analyzed by XRD analysis and contact angles ([00138-[00141]).
Regarding Claim 12, Gogolides discloses plasma treatment device which is source of ions or electrons therefore, surface treatment device is an electron treatment device (abstract, col 3, line 57).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)   and Ryu et. al. (US 20190345300) as .
Regarding Claim(s) 2-3, Gogolides/Ryu disclose all limitations of Claim 1, except that part of the surface of the polymer film comprises a polymeric coating. In the same field of endeavor pertaining to the art, Tokunaga discloses that polymer film comprises a polymeric coating ([00178]-[0180]) and the polymeric coating is polyester.
It would be obvious for one ordinary skilled in the art to combine the Gogolides teachings with that of Tokunaga’s teaching of coating the surface of the polymer film for the purpose of desired film properties.
Claim(s) 7, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 1, in view of Grace et. al. (US 6149985).
Regarding Claims 7, Gogolides/Ryu disclose all limitations of Claim 1 adjusting the surface treatment device for  residence time of the polymer film in the surface treatment device ((col 3, line 63-67), Gogolides). In the same field of endeavor pertaining to the art, Grace discloses calculating with an algorithm a charged particle dose for treatment of at least one of the polymer film based on residence time and electrode area (col 14, line 42-47).
It would have been obvious for one ordinary skilled in the art to combine the teaching of Gogolides with the teachings of the charged particle dose by Grace for the purpose of optimized treatment parameters required for treatment the polymer (col 4, line 13-15, Grace).
Regarding Claim 11 and 16, Gogolides discloses the process gas is inorganic like noble gases (col 3, line 60-61).
Regarding Claim 15, Gogolides discloses a surface treatment method for a polymer film, comprising: - providing information regarding the polymer film to a surface treatment device (col 3, line 63-67), Gogolides); - calculating with an algorithm the surface atom density of  the polymer film based on the information about the polymer film (as discussed in Claim 1) - calculating with an algorithm the residence time of the polymer film in the surface treatment device based on at least one dimension of the surface treatment device in the machine direction and a polymer film conveyance speed in the machine direction (col 14, line 42-47); - calculating with an algorithm a charged particle dose for treatment of at least one of the polymer film and: the polymeric coating based on discharge electric current (col 4, line 8-10, Grace), adjusting at the surface treatment device by the information based on residence/processing time of the polymer film in the surface treatment device (col 3, line 63-67, Gogolides); and - applying the discharge of charged particles to a surface of the polymer film during the residence time of the polymer film in the surface treatment device to obtain a surface treated polymer film (applying bias voltage to power on the device resulting in discharge of charge particles which is applied to the film as long it’s in the device).

Claim(s) 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 7, in view of Grace et. al. (US 6149985) further in view of Busardo (US 20130112553).
Regarding Claims 13, 18 and 19, the combination of Claim 7 disclose the algorithm for charge particle dose but didn’t disclose the values for charge particle dose treatment. In the same filed of endeavor pertaining to the art Busardo discloses value of charge particle dose treatment is  i.e. 5.times.10.sup.14 to 10.sup.18 ions/cm.sup.2 ions/cm2 which meet the claim range.
It would be obvious for one ordinary skilled in the art to combine the combinations of claim 7 with the Busardo’s teaching for the purpose of optimizing treatment parameters required for treatment the polymer used.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 7, in view of Jang et.al. (US 20110070411).
Regarding Claims 14 and 20, the combination of Claim 7 disclose the charge particle required for treatment but didn’t disclose the values required for the charge particle energy. In the same field of endeavor pertaining to the art Jang discloses charged particles energy for treatment of at least one of the polymer film is 1000ev ([0022]) which is close to claim limitation.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. . 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS and  Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied to claim 12, in view of Middleton (US 20130196041).
Regarding Claim 17, Gogolides discloses all the limitations of Claim 12 except the explicit source of plasma in the plasma treatment device. In the same field of endeavor pertaining to the treatment of plasma treatment in polymer films, MIddleton discloses the source is glow discharge ([0008]).
It would be obvious for one ordinary skilled in the art to combine the teachings of Gogolides with that of teaching of plasma source taught by Middleton for the purpose of treating the surface of the polymer films with desired chemical and physical modifications ([0008],Middleton).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741